DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of May 25, 2022, to the non-final action mailed February 25, 2022, has been entered. Claims 1 and 10 have been amended, claims 2, 4-6, and 12-32 have been cancelled, and claims 33-49 have been newly added.  Accordingly claims 1, 3, 7-11, and 33-49 are pending and under instant examination.
Withdrawn Claim Rejections - 35 USC § 103
	Claims 1, 3-4, 7-9 and 11-12 were rejected in the previous Office action mailed February 25, 2022, under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243), Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010), and Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include  wherein the magnesium alloy comprises 2 to 16 weight% dysprosium.  The cited prior art does not disclose the newly added limitation. Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Allowable Subject Matter
	Claims 34-38 are allowed.  The prior art does not suggest or disclose a stent of biodegradable magnesium alloy, comprising: an inorganic coating comprising magnesium fluoride; and an organic coating, the magnesium alloy containing at least 80% by weight magnesium, wherein the inorganic coating covers the stent and the organic coating covers the inorganic coating, wherein the organic coating comprises an organic polymer selected from the group consisting of: polyvinyl pyrrolidone, poly hydroxyethyl methacrylates, polyethylene glycol, polypropylene glycol, polyvinyl alcohol, polyvalerolactones, poly-e-decalactones, polylactonic acid, poly(glycolic acid), polylactides, poly(L-lactide), poly(D,L-lactide), and copolymers, poly(L-lactide-co-glycolide), poly(D,L-lactide-co-glycolide), poly(L-lactide- co-D,L-lactide), poly(L-lactide-co-trimethylene carbonate)] (PTMC), poly(e- caprolactone), polyhydroxybutyric acid, polyhydroxyvalerates, polyhydroxybutyrate-co- valerates, poly(1,3-dioxane-2-one), poly(para-dioxanones), poly(maleic anhydrides), polyhydroxy methacrylates, fibrin, polycyanoacrylates, polycaprolactone dimethylacrylates, polycaprolactone butyl acrylates, polycaprolactone glycolides, poly(methyl methacrylate), poly(butyl methacrylate), polyacrylamide, polyamides, polyetheramides, polyethylene amine, polyimides, polycarbonates, polycarbourethanes, polyvinyl ketones, polyvinyl ethers, polyisobutylenes, polyvinyl aromatic compounds, polyvinyl esters, polyoxymethylenes, polytetramethylene oxide, polyethylene, polypropylene, polytetrafluoroethylene, polyurethanes, polyetherurethanes, polyolefin elastomers, parylene (poly-para-xylylene), parylene N, and parylene C, wherein the layer thickness of the organic coating is 0.001 um to 10 um in a case of the organic polymer being poly-para-xylylene (parylene), parylene N or parylene C, wherein the layer thickness of the organic coating is 0.5 um to 10 um in a case of the organic polymer being any other organic polymer; and wherein the biodegradable magnesium alloy comprises
91.0% by wt. to 92.0% by wt. of magnesium,
0.7% by wt. to 0.8% by wt. of dysprosium,
0.6% by wt. to 0.8% by wt. of gadolinium,
1.9% by wt. to 2.1% by wt. of neodymium,
0.6% by wt. to 0.8% by wt. of zirconium, and
3.9% by wt. to 4.2% by wt. of yttrium.

Response and Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 7-9, 11, 33, 39-47 are newly rejected and claim 10 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243), Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010), and Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016) in further view of of Stekker et al. (Pub. No.: US 2014/0199365; Pub. Date: Ju. 17, 2014)
	Regarding claims 1, 3, 10, 12, 39, and 45 Liu discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of  section 2.1), Liu fails to disclose wherein the organic coating is isopoly(L-lactide-co-glycolide), and poly(L-lactide), the thickness of each coating layer, or wherein magnesium alloy comprises the instantly claimed amounts of dysprosium or zinc.
	However in the same field of endeavor of biodegradable coated implants including a stent ([0007], [0009] [0022]), Weber discloses, wherein the implant  comprises multiple coating layers [0014] including a bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018], wherein the thickness of the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the thickness of the nonbioerodible coating is between 0.5 to 50 um [0050].  The thickness range of Weber overlaps the instantly claimed ranges and the ratio of thickness of each coating layer.  

	Additionally in the same field of endeavor of degradable stents made of magnesium alloy (abstract), Stekker discloses wherein the stent comprises at least 81% weight magnesium, .05 to 1.5 wt% neodymium and or europium, .1 to 2 %wt zirconium, and .1 to 3 %wt zinc,  and 5 to 25.5 %wt  dysprosium (abstract, [0018], and [0025]).

	Regarding claims 7, 41, and 46, Weber discloses wherein the protective coating, which includes an organic polymer layer completely encapsulates the bioerodible body [0041], as the coating completely encapsulates the implant body it would read on the organic coating having no micropores, holes, openings or channels.

	Regarding claims 8-9, 42, 43, 47, and 48, Weber discloses wherein the organic coating comprises paclitaxel [0021].
	Regarding claim 11, Weber discloses wherein biodegradable coated implants including a vascular stent ([0007], [0009] [0022]).

	Regarding claim 33, 44, and 49, Weber discloses wherein biodegradable coated implants including a vascular stent ([0007], [0009] [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu et al. and Weber et al. for the bioerodable polymeric coating of the implant to comprise  poly-caprolactone, poly(lactide~ co-glycolide), or  poly( lactide) ([0013] and [0011]) as disclosed by Weber as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of organic polymer (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so poly lactide coated onto MgF2 seals the pores and flaws and reinforces the MgF2 layer and provides for enchased adhesion and anticorrosion properties (abstract) as evidenced by the teachings of Wang. One who would have practiced the invention would have had a reasonable expectation of success because Liu had already disclosed a biodegradable magnesium alloy stent with coatings including a MgF2 coating and a biodegradable organic coating while Weber provided guidance with respect to the organic coating to comprise poly lactide.  It would only require routine experimentation to modify the implant of Liu for the organic coating to include poly lactide as required by the claimed invention.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu, Weber et al., Wang et al., and Stekker et al. for a biodegradable implant comprising a magnesium alloy comprising of at least 81% w/w of magnesium comprises at least 81% weight magnesium, .05 to 1.5 wt% neodymium and or europium, .1 to 2 %wt zirconium, and .1 to 3 %wt zinc,  and 5 to 25.5 %wt  dysprosium (abstract, [0018], and [0025]) as disclosed by Stekker as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so as biodegradable metal scaffold for medical implants with magnesium rare earth elements have advantageous corrosion behavior, desire absorption kinetics, and mechanical properties as evidenced by the teachings of Stekker ([0017]). One who would have practiced the invention would have had a reasonable expectation of success because Liu had already disclosed a biodegradable magnesium alloy stent with coatings while Stekker provided guidance with respect to the specific amount of the rare earth elements  component of the alloy, it would only require routine experimentation to modify the implant of Liu for the specific amounts of the rare earth element dysprosium as required by the claimed invention.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing Lui may discloses a magnesium alloy coated with two layers, a lower layer of magnesium fluoride and an upper layer of polydopamine.  The magnesium fluoride layer on a magnesium alloy does not entirely prevent corrosion. Lui’s experiments are carried out on sample discs and not a real stent and thus it is questionable if the coating could be applied to a stent in the same way (Applicants; Remarks pages 15-16).   Weber fails to disclose, teach or suggest the two layer system present  application of a layer of magnesium fluoride and an outer layer of an organic polymer.   Web fails to disclose teach or suggest the thickness of a multilayer coating.  Weber may additionally disclose expansion of the stent with the consequence of a lower coating resulting in earlier and faster degradation of a stent (Applicant’s Remarks pages 17-19).   Bayer confirms the teaching of Weber that upon expansion  the protective coating thins as to no longer prevent direct contact between the bioerodable body and the bodily material.  Moreover, the teaching of Bayer may confirm that stents undergo a deformation during crimping or dilation and that a coating on a stent is to withstand these deformations. Therefore, the technical effect of a coating on a round or rectangular sample of a magnesium alloy such as a coating of Liu or Wang are not obviously achieved when applied to a stent (Applicant’s Remarks page 20-21).  
	The magnesium fluoride can enhance the adhesion of an overlaying organic coating  in comparison to the stent surface and at the same time the organic coating increase the strength of the intermediate layer of magnesium fluoride.  Thus preventing rupturing when expanded.  Thus the layer of less than 10µm thickness of a magnesium fluoride intermediate layer can result in an unexpected corrosion resistance and degradation delay.  A person of skill could not foresee at the time of filing that the instantly claimed layers would avoid crack formation and early degradation.  The instantly claimed stent has unexpectedly superior  corrosion behavior and desirable resorption kinetics along with high biocompatibility (Applicant’s Remarks page 22-23).   



	Applicant’s argument has been fully considered, but not found persuasive.  Applicant seems to be arguing that because Liu does not run experiments on a magnesium alloy stent coated with a bottom layer of magnesium  fluoride and a top layer, the disclosure of Liu should not be applied to a vascular stent.  This has been fully considered and not found persuasive as Liu discloses multifunctional MgF2/polydopamine coating on Mg alloy for vascular sent application wherein Mg alloy is of great potential in the application of vascular stent, and wherein biodegradable MG-based alloy cardiovascular stents have been developed (title, abstract, and introduction first sentence); and wherein the organic dopamine coating was deposited on the fluoride as polydopamine cannot be deposited on a Mg alloy directly due to severe degradation. (page 734 column 1 paragraph 2).  The Examiner believes that Liu discloses a coated magnesium alloy vascular stent.  While Liu discloses a magnesium alloy stent coat with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract), Liu fails to disclose the organic coating isopoly(-lactide-co-glycolide), poly(L-lactide) and parylene, or the thickness of each coating layer as set forth in the Office action.  It is the Weber reference that discloses multiple coating layers [0014] including a bioerodable polymeric coating comprising poly-caprolactone, poly(lactide~ co-glycolide),or  poly(lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018], wherein the thickness of the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the thickness of the nonbioerodible coating is between 0.5 to 50 um [0050].  The thickness range of Weber overlaps the instantly claimed ranges and the ratio of thickness of each coating layer.  
	With respect to Weber, Weber clearly discloses a bioerodable metal and protective coating wherein the protective coating are multiple materials e.g. one material layer upon another material layer [0014] for use in a vascular stent ([0009] and [00022]).  The protective coating materials is a bioerodable polymeric coating comprising  poly-caprolactone, poly(lactide-co-glycolide),or  poly(lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018].  With respect to the order of the coating this is a 103 type rejection and there is no doubt that the combination of Liu and Weber disclose the intantly claimed order.   Furthermore, Weber discloses the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the thickness of the non bioerodible coating is between 0.5 to 50 um [0050].  As Weber is part of 103 type rejection the specifically claimed coating does not need to be specifically exemplified in a vascular stent to be obvious.  Finally, with respect to Applicant’s argument that Weber is not useful as a vascular stent because thinner coatings are more easily breached, this has been fully considered but not found persuasive.  Determining the behaviors of the different ranges of thickness of an expanded stent does not mean the disclosure of Weber does not teach vascular stents rather Weber discloses what range of thickness of a coating may be too thin on an expanded stent.  Moreover, Weber is being used to teach a multilayer coating of poly-caprolactone, poly(lactide-co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018]; not a single thin layer as Applicant suggests.  

	With respect to Applicant’s arguments concerning the properties Liu and Weber and applicant’s alleged unexpected superior results this has been fully considered, but not found persuasive.  Liu clearly discloses that magnesium fluoride coatings improves corrosion resistance of potential degradable magnesium based implants, high adhesive strength, and nontoxic effects (Liu abstract).  Therefore, the anticorrosion properties, degradation properties, and nontoxicity properties are not unexpected.  Moreover, Applicant has not provided evidence of any unexpected properties that are commensurate with the scope of the claims as the instant specification as filed compares a magnesium stent with a single coating of poly-L-Lactide or poly-Ɛ-caprolactone compared to a two coating system wherein there is an additional coating of magnesium fluoride.  It is unclear as to why one of ordinary skill in the art would not expect a slower degradation profile when there is an additional 20 um barrier layer coating placed on a stent.  Similarly Examples 16, 22, and 25 compares a single layer polymer barrier to a two layer barrier.  Wang clearly discloses that the PLLA/MgM2 coating outperforms either of the solely applied coatings with respect to anticorrosion and adhesion properties under the same conditions (abstract)
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617